Order filed November 6, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00542-CV
                                   ____________

         AMERICAN ACCESS CASUALTY COMPANY, Appellant

                                        V.

    CIRIACA A.GONGORA O/B/O JOSE V. SORIA-MORAN, Appellee


                    On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-03396

                                   ORDER

      Appellant’s brief was due October 29, 2018. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court by November 29, 2018, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM